Title: To James Madison from Albert Gallatin, 19 January 1802
From: Gallatin, Albert
To: Madison, James


Jany. 19th 1802
The Secretary of the Treasury presents his respects to the Secretary of State, and, agreea⟨bly⟩ to his request, encloses a note of the sums deposited in Banks On account of the moiety of the proceeds of sales of French prizes belonging to the United State⟨s.⟩
 

   RC and enclosure (DNA: RG 59, ML). RC docketed by Wagner. The enclosure (1 p.), headed “Prize money deposited in Sundry Banks to the credit of the Treasurer of the United States, not yet drawn in the Treasury by Warrent,” lists amounts totaling $31,443.64. In a note Gallatin added that $9,402.36 had been paid to Pichon for the account of the Peggy under the decision of the Supreme Court.

